ACCEPTED
                                                                            02-15-00013-CV
                                                                 SECOND COURT OF APPEALS
                                                                      FORT WORTH, TEXAS
                                                                       1/22/2015 2:47:08 PM
                                                                             DEBRA SPISAK
                                                                                     CLERK

                     Case Number 02-15-00013-CV

          IN THE SECOND DISTRICT COURT OF APPEALSFILED IN
                                                   2nd COURT OF APPEALS
                          at Fort Worth              FORT WORTH, TEXAS
__________________________________________________________________
                                                   01/22/2015 2:47:08 PM
                                                          DEBRA SPISAK
                                                             Clerk
                        HAROLD A. RUMZEK,

                              Appellant,

                                  v.

                        BRYAN D. LUCCHESI,

                             Appellee.
__________________________________________________________________

    From Cause No. 352-265227-13 in the 352nd Judicial District Court
                         of Tarrant County
__________________________________________________________________

        NOTICE OF APPEARANCE AND DESIGNATION OF
                         LEAD COUNSEL
__________________________________________________________________

                                 WALTERS, BALIDO & CRAIN, L.L.P.

                                                         Gregory R. Ave
                                                  State Bar No. 01448900
                                        10440 North Central Expressway
                                         Meadow Park Tower, Suite 1500
                                                     Dallas, Texas 75231
                                       Telephone Number (214) 347-8310
                                        Facsimile Number (214) 347-8311
                                             Greg.ave@wbclawfirm.com

January 22, 2015                           ATTORNEY FOR APPELLEE
TO THE HONORABLE FORT WORTH COURT OF APPEALS:

     COMES NOW, Gregory R. Ave, a partner in the law firm of Walters,

Balido & Crain, L.L.P., pursuant to Texas Rules of Appellate Procedure

6.1(c), and files this Notice of Appearance and Designation of Lead Counsel

for Appellee Bryan D. Lucchesi. (“Appellee”). Accordingly, counsel for

Appellee requests the Court take notice and that all correspondence,

notices, briefs, pleadings, motions, orders, opinions, judgments, and other

communications be directed to the undersigned. Pursuant to Texas Rule of

Appellate Procedure 6.1(c), the following information is being provided

regarding lead counsel:

Gregory R. Ave
Texas State Bar No. 01448900
Walters, Balido & Crain, L.L.P.
Meadow Park Tower, Suite 1500
10440 North Central Expressway
Dallas, Texas 75231
Telephone Number: (214) 347-8310
Facsimile Number: (214) 347-8311
greg.ave@wbclawfirm.com.




                                     1
                             Respectfully submitted,

                             WALTERS, BALIDO & CRAIN, L.L.P.


                             By:    /s/ Gregory R. Ave
                                   Gregory R. Ave
                                   Texas State Bar No. 01448900
                                   greg.ave@wbclawfirm.com
                                   10440 North Central Expressway
                                   Meadow Park Tower, Suite 1500
                                   Dallas, Texas 75231
                                   (2l4) 347-8310
                                   (2l4) 347-8311 (facsimile)

                             ATTORNEY FOR APPELLEE
                             BRYAN D. LUCCHESI


                       CERTIFICATE OF SERVICE

      On January 22, 2015, a true and correct copy of the foregoing was
sent to opposing counsel of record as follows:

Ernest (Skip) Reynolds III, Esquire             Via E-serve
Law Offices of Ernest (Skip) Reynolds III
314 Main Street, Suite 202
Fort Worth, Texas 76102-7423

ATTORNEY FOR APPELLANT
HAROLD A. RUMZEK

                                            /s/ Gregory R. Ave
                                            Gregory R. Ave




                                     2